                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                  Criminal No. 15-153(4)(DSD/TNL)

United States of America,

                Plaintiff,

v.                                                   ORDER

Joseph Francis Werb,

                Defendant.


     This matter is before the court upon pro se defendant Joseph

Francis Werb’s motion for adjudication of good time credits via the

First Step Act of 2018.      See Pub. L. No. 115-391, 132 Stat. 5194

(2018).

     The background to this case is set forth in the court’s

previous orders and will not be repeated here. On January 5, 2017,

the court sentenced Werb to a forty eight month imprisonment term.

Werb is currently a federal inmate at RRM-Minneapolis, and his

expected release date is August 29, 2019.     In the instant motion,

Werb requests a ruling that he is entitled to a fifty-four day

good-time credit for each year served and that the court order the

Bureau of Prisons to recalculate his good-time credits forthwith in

light of the First Step Act’s amendments to good-time credit

calculations.   Werb also requests that the court acknowledge that

the First Step Act provides federal inmates with a statutory right

to amended good-time credits.

     Section 102(b)(1) of the First Step Act amended 18 U.S.C. §

3624(b) to permit federal inmates to now retroactively earn up to
fifty-four days of good-time credit per year of prison served,

instead of the previous forty-seven days.        The § 102(b) good-time

amendments take effect after the Attorney General implements a

“risk and needs assessment system” under Section 101(a) of the

First Step Act. Section 101(a) gives the Attorney General 210 days

to implement the risk and needs assessment system.             The § 102(b)

good-time   amendments,    therefore,    will   not    take    effect    until

approximately July 19, 2019 – 210 days after Congress passed the

First Step Act on December 21, 2018.         As a result, the First Step

Act does not compel the Bureau of Prisons to recalculate Werb’s

good-time credits at this time.

     Although Werb is correct, the First Step Act amended the

amount of good-time credits a federal inmate may accrue, the Bureau

Prisons of Prisons, rather than the court, will initially decide

how much additional good-time federal the inmates earned. Until the

First Step Act’s good-time credit provision is effective, Werb’s

request is premature.

     Based on the foregoing, and on all of the files, records, and

proceedings   herein,     IT   IS   HEREBY   ORDERED    that    motion     for

adjudication of good time credits via the First Step Act of 2018

[ECF No. 668] is denied without prejudice.

Dated: May 13, 2019

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
